Title: From George Washington to John Lamb, 26 September 1780
From: Washington, George
To: Lamb, John


                        
                            Dr Sir
                            Robinson’s House the 26 Sepr 1780
                        
                        I have received Your favor of to day. We cannot find on examination any charges against Thomas Smith and
                            therefore We cannot with propriety take any measures respecting him. His situation however may become a subject of the
                            states consideration. As to Joshua Smith he is in safe custody and has had a good share of the matters which have been
                            carrying on. He furnished Major André with a Coat to disguise himself, who left his Uniform on and which Captn Carnes will
                            get in consequence of a Letter from Mr Smith for the purposes. You will send the Captain the inclosed. I wish You to say
                            nothing of this matter; as we may possibly receive further intelligence with respect to the plot or at least of other
                            characters. I am Dr Sir Yr Most Obed. St
                        
                            Go: Washington
                        
                    